2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 23, 2021 has been entered.
3.	Applicant’s election without traverse of the invention of Group I, claims 1-9, 11, and 12, in the reply filed on October 20, 2020 is acknowledged.
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 20, 2020.
Applicant’s election of the species in which X is C=O; Y---Z is option (a) as recited in claim 3; and R1 is Ala-Ala-Ala in the reply filed on October 20, 2020 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on October 20, 2020.
	Dependent claim 7 is not currently re-joinable with amended independent claim 1, because claim 1 is not generic to claim 7.  In particular, the compounds of claim 7 in which R1 is 2-methyl thiazol-5-yl carbonyl are not embraced by amended claim 1.  If this group were to be 1 in claim 7, claim 7 would then be re-joined with the other elected claims for examination on the merits.
	Search and examination has been extended to all of the species encompassed by claims 1, 3-5, 9, 11, 12, and 16, which have been examined on the merits in their entirety.
4.	The substitute specification filed September 23, 2021 has not been entered because it does not comply with 37 CFR 1.125(c).  The marked-up copy of the substitute specification does not show all changes relative to the immediate prior version of the specification of record, i.e. relative to the substitute specification filed March 22, 2021 and which has been entered.  Instead, the substitute specification filed September 23, 2021 appears to be identical to the earlier-filed substitute specification.  The substitute specification filed September 23, 2021 does not contain any additional changes addressing the requirement for SEQ ID NOS made in section 4 of the Office action mailed April 26, 2021 and repeated in section 5 below.
5.	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the following reasons:
	Amino acid sequences subject to the sequence disclosure rules are present at, e.g., page 18, line 27; and page 33, lines 6, 7, 13, and 17.  A SEQ ID NO must be inserted after every occurrence of a sequence subject to the sequence disclosure rules.  See 37 CFR 1.821(d).
	Correction is required.
	The Sequence Listing filed March 22, 2021 is approved.
6.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
1 and X to be two separate groups.  Claim 1 also defines R1 to be a tripeptide.  Accordingly, Formula (I) as defined in claim 1 appears to require the presence of a C(=O)-C(=O), a C(=O)-C(=S), or a C(=O)-B-OH group, wherein the initial C(=O) is from the C-terminal amino acid of the tripeptide, and the second C(=O) or the C(=S) or B-OH groups are from X.  However, compounds comprising C(=O)-C(=O), C(=O)-C(=S), or C(=O)-B-OH groups are rare, and it is unclear that Applicant intends these structures for the claimed compounds.  It is possible that Applicant intends for X to provide the carbonyl group of the C-terminal amino acid of the tripeptide.  Compare, e.g., originally filed claims 2 and 7.  However, with this interpretation, it is unclear how to interpret the claimed compounds when X is C=S or B-OH, because such compounds would not actually be tripeptides.  Clarification of the intended claim scope is required.
	Applicant cites to page 9, line 35 - page 10, line 1, and to page 13, line 35 - page 14, line 3, of the originally filed specification, contending that the claims should be read in light of the specification and that Applicant is free to be his or her own lexicographer.  Applicant concludes that that the specification makes it clear that X represents the C-terminal carbonyl of R1 (when X is C=O), or else represents the replacement of the C-terminal carbonyl with C=S or B-OH, resulting in a truncated C-terminal acid.  However, Applicant’s specification citations are inapposite.  Note the phrase “In a preferred embodiment” at page 9, line 35, and the word “may” 1.  For a claim term with multiple conflicting definitions, and where the claims and the specification do not identify which definition to use, the claim term is not defined with reasonable certainty and can be held indefinite.  Teva Pharm. USA, Inc. v. Sandoz, Inc., 789 F.3d 1335, 115 U.S.P.Q.2d 1210 (Fed. Cir.  2015).
	Assuming, arguendo, that Applicant’s argument as to interpretation of the claim terminology should be accepted, the following issue under 35 U.S.C. 12(b) is raised:  When the claim specifies the third amino acid in the peptidic group, i.e. when the C-terminal amino acid is selected from Phe, Tyr, Leu, Ser(OMe) or Ala (see claim 1, part (a)), or when the peptidic group consists of Ser(OMe)-Ser(OMe)-Phe, Leu-Leu-Tyr, or Ala-Ala-Ala (see claim 1, part (b)), it is unclear if the claim permits the C=O group in the C-terminal to be substituted with C=S or B-OH.  Such a substitution would result in a C-terminal amino acid which is no longer Phe, Tyr, Leu, Ser(OMe) or Ala, and it is unclear which claim limitation takes precedence.
8.	Applicant's arguments filed September 23, 2021 have been fully considered but they are not persuasive.
	The rejection under 35 U.S.C. 112(b) set forth in section 7 of the Office action mailed April 26, 2021 is maintained.  Applicant’s arguments are addressed in an expanded version of the rejection, set forth in section 7 above.
9.	Claims 1, 3-5, 9, 11, 12, and 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
November 17, 2021